(Judicial Ethics Opinion 98-15 has been superseded pursuant to the decision in Republican Party of Minnesota v. White, 536 U.S. 765,122 S.Ct. 2528, 153 L.Ed.2d 694 *Page 626 
(2002) and has been modified and reissued as Judicial Ethics Opinion 2007-1.)
  ¶ 1 Question(s): May a judge participate in the annual OBA sponsored Ask-A-Lawyer program?
  ¶ 2 Answer(s): Yes.
  ¶ 3 Comment: Canon 4B. "Avocational Activities. A judge may speak, write, lecture, teach and participate in other extra-judicial activities concerning the law, the legal system, the administration of justice and non-legal subjects, subject to the requirements of this code."
Canon 4 may be broadly interpreted to encourage a judge to participate in activities whose purposes are devoted to the improvement of the law, the legal system or the administration of justice so long as such participation does not violate any other provisions of the code.
Examples:
  (1) Comment on any matter currently before the judge.
  (2) Respond as to how the judge would rule as to any legal question.
/s/ Robert L. Bailey, Chairman
/s/ Milton C. Craig, Secretary *Page 1265